COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-407-CV


IN RE PANASONIC CORPORATION                                            RELATOR
OF NORTH AMERICA

                                    ------------

                            ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION 1

                                    ------------

        We have considered the parties’ agreed motion to dismiss without

prejudice. It is the court’s opinion that the motion should be granted; therefore,

we dismiss this original proceeding.

        Relator shall pay all costs of this original proceeding, for which let

execution issue.

                                              PER CURIAM




PANEL: MCCOY, DAUPHINOT, and GARDNER, JJ.

DELIVERED: April 6, 2010




   1
        See Tex. R. App. P. 47.4, 52.8(d).